Roan, J.
The affidavit of garnishment in this case was void because it failed to comply with section 5304 of the Civil Code, which requires, as a condition to the issuance of garnishment to reach a distributive share of an estate in the hands of an. administrator, that “the creditor will swear — in addition to the oath required in ordinary cases — that his debtor resides without the State, or is insolvent.” National Lumber Co. v. Turner, 2 Ga. App. 750 (59 S. E. 15). When a companion case to this was before the Court of Appeals (Stovall v. Joiner, 10 Ga. App. 204, 73 S. E. 22), it was held that the affidavit was amendable. In the present case, prior to amendment of the affidavit, the amount due the defendant as distributee was paid into the bankruptcy court by the administrator, under an order of that court, after notice to all the creditors of the defendant. In' Stovall v. Joiner, the rule announced was, “Where an affidavit of garnishment'against an administrator omits the allegation that the defendant is insolvent, the omission may be supplied by amendment, unless in the meantime the garnishee, or *363some third party, has acted to his injury by reason of the omission.” In the present case,, to allow the omission to be cured by amendment would operate to the injury of the garnishee, who, before the amendment was offered, complied with the order and judgment of the bankruptcy court to pay the fund into that court, after due notice to all creditors, which necessarily included this creditor. The creditor having acquiesced in the judgment of the bankruptcy court, and the ■ garnishee' having acted on that judgment, and paid the fund into that court for distribution at a time when the garnishment proceedings were void upon their face, the garnishee is now protected. To allow the judgment against this administrator as garnishee to stand would force him to pay the fund twice through no fault of his.
The judgment of the city court is therefore Reversed.